Order of disposition, Family Court, Bronx County (Maureen A. McLeod, J.), entered on or about June 8, 2001, which, upon findings of permanent neglect, terminated appellants’ parental rights to the'subject child and transferred his custody and guardianship to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
There was clear and convincing evidence to support the findings that the parents permanently neglected the subject child by failing to plan for his future despite the agency’s diligent efforts to encourage and strengthen the parental relationship (see Matter of Jamie M., 63 NY2d 388, 393 [1984]). These diligent efforts were reasonable, and the agency is not “charged with a guarantee that the parent succeed in overcoming his or her predicaments” (Matter of Sheila G., 61 NY2d 368, 385 [1984]). Although the father was required to complete anger management, alcohol abuse and parenting skills programs, and the mother was required to complete drug treatment and parenting skills programs, and although the agency provided referrals and sought to follow up, neither parent successfully completed the programs within the statutorily relevant period. Furthermore, neither parent maintained contact with the child on a regular basis.
Evidence of the parents’ relatively recent efforts to comply with the agency’s recommendations was not sufficient to war*271rant a suspended judgment. The child’s entire life has been in his pre-adoptive kinship foster home where he has done well and his special needs have been met (see Matter of Martin P.J.S., 2 AD3d 106 [2003]). Under these circumstances, we conclude that it would not serve the child’s best interests to prolong foster care and that the adoptive process should proceed (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur— Mazzarelli, J.P., Andrias, Friedman, Marlow and Sweeny, JJ.